Citation Nr: 1644202	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to herbicides or service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran advised VA of his permanent change of address to Jackson, Michigan (10/26/16 VA 527 Request for Change of Address/Cancellation of Direct Deposit, p. 2).  The Agency of Original Jurisdiction (AOJ) should contact the Veteran to determine if his claims file should be transferred to the Detroit RO.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Veteran advised VA that he moved to Michigan (10/26/16 VA 21-4138 Statement in Support of Claim).  He requested that, as to his current appeal at the Board, "when my appeal hearing is scheduled please see that it is scheduled [at the] Detroit RO and not Florida."  

The Board construes the Veteran's statement as a request for a hearing at the Detroit RO before a Veterans Law Judge (Travel Board hearing).

The Veteran has not had the requested Travel Board hearing.  The Veteran has a right to a hearing before the Board.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015). 


Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before a Veterans Law Judge at the Detroit RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




